DETAILED ACTION
Claims 1-19 are pending, and claims 1-17 are currently under review.
Claims 18-19 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-17, in the reply filed on 5/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no evidence of record that the product of group II can be made as stated in the restriction requirement mailed 4/20/2022.  Applicant further argues that there is no search burden.  This is not found persuasive because claim 18 of group II merely requires an aluminum alloy part comprising zirconia and yttrium, wherein the recitation of “obtained according to the method of claim 1” is a product-by-process limitation which upon further consideration, merely imparts the structure of a powder metallurgy component.  Specifically, one of ordinary skill would understand that an aluminum component made by conventional sintering would be structurally the same as one made layerwise as claimed.  Since applicant does not provide any evidence or reasoning to the contrary, the examiner cannot concur with applicants’ mere conclusory remarks.  Regarding the search burden allegation, the inventions of groups I-II are classified in separate CPC classifications as stated above, such that a search burden exists.  See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/24/2022.

Claim Interpretation
The examiner notes that the term “reducing element” in claims 13-17 is merely met by any element that is more reducing than Zr and Al as expressly defined on [p.4 spec.].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-4 and 6-7 recite the term “larger dimension”, which is indefinite because it is unclear to the examiner as to what meaning, if any, is required by the term “larger”.  It is not clear whether this is relative to some other dimension or something else the examiner has not recognized.  The examiner interprets the term “larger dimension” to merely be met by the claimed size ranges as claimed.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 12 further limits the step of obtaining powder in a 3D dynamic mixer.  However, this step is optional as recited in previous claim 11.  Therefore, it is unclear to the examiner as to whether claim 12 serves to either: 1) require 3D dynamic mixing as a positively recited step, or 2) merely further limit an optional limitation such that claim 12 itself is entirely optional and thus not required.  The examiner interprets the instant limitation to refer to the former.
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 13 further requires a reducing agent, which can be Mg as further claimed.  The examiner notes that the additional element as recited in claim 1 can also include Mg (ie. claim 8).  Thus, it is unclear to the examiner whether said reducing element is included in addition to said additional element, or whether said reducing element can be the same as the additional element (ie. Mg included in the first particles, wherein the Mg counts as both the additional element and the reducing agent).  The examiner interprets the instant claimed to be met by either interpretation according to broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 8, 10-11, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEnerney (US 2013/0307201).
Regarding claim 1, McEnerney discloses an additive manufacturing process of forming a part by a repeated process of local melting of a powder mixture layer and subsequent solidification and layer buildup [abstract, 0014].  McEnerney further teaches that the powder mixture includes a metal constituent which can be Al and a ceramic constituent which can be yttria-stabilized zirconia, wherein said powder mixture includes greater than 10% metal, which correlates to a ceramic constituent amount of up to 90% as determined by the examiner [0005].  McEnerney further discloses embodiments wherein Al alone is utilized, which one of ordinary skill would understand to mean that the metal constituent can be entirely (ie. 100%) aluminum [0035].  The examiner considers the aforementioned metal constituent and ceramic constituent of McEnerney et al. to meet the claimed first and second particles, respectively.  The examiner considers the aforementioned ranges of McEnerney to overlap with the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further submits that it would have been obvious to one of ordinary skill to select Al and yttra-stabilized zirconia as the metal and ceramic constituents, respectively, from the limited options disclosed by McEnerney.  See MPEP 2144.08.
Regarding claim 5, McEnerney discloses the method of claim 1 (see previous).  The examiner notes that the percentage range of McEnerney further overlaps with the instantly claimed range, which is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 8, McEnerney discloses the method of claim 1 (see previous).  McEnerney further teaches that other metals in addition to Al can be added such as Mg and Ti [0034].
Regarding claim 10, McEnerney discloses the method of claim 1 (see previous).  McEnerney further teaches performing additive manufacturing by means of a directed energy source to cause melting, which the examiner recognizes to be selective laser melting [0014].
Regarding claim 11, McEnerney discloses the method of claim 1 (see previous).  McEnerney further teaches obtaining the powder mixture by mixing from initially separate powders, which the examiner submits would naturally result in at least some degree of mechanical synthesis [0039].
Regarding claims 13-14 and 17, McEnerney discloses the method of claim 1 (see previous).  As stated above, McEnerney teaches that the metal constituent (ie. first particles) can further include Mg.

Claim(s) 1-4, 6-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al. (US 2018/0369909).
Regarding claim 1, Ibe et al. discloses a method of additive manufacturing by means of repeated layer melting and solidifying [0106-0107]; wherein said process utilizes a powder mixture of a first ceramic powder and second metal powder [abstract].  Said second metal powder can include 70% or more of a metal such as Al [0037-0038].  Said first ceramic powder can include yttria-stabilized zirconia [0034].  Ibe et al. further teaches an amount of second metal powder of 10% to 90% of the total powders, which correlates to an amount of first ceramic materials of 10% to 90% and meets the claimed range [claim5].  The examiner considers the first ceramic powder and second metal powder of Ibe et al. to meet the claimed second and first particles, respectively.  
Regarding claims 2-4 and 6-7, Ibe et al. discloses the method of claim 1 (see previous).  Ibe et al. further teaches that the ceramic and metal particles can have an average particle size of 1 nm up to 20 micrometers [0056].  The examiner notes that this range overlaps with the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 10, Ibe et al. discloses the method of claim 1 (see previous).  As stated above, Ibe et al. teaches applying energy only to solidification regions with a laser, which meets the claimed limitation of selectively laser melting [0042, 0106-0107].
Claim(s) 8-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al. (US 2018/0369909) in view of Martin et al. (US 2020/0024700).
Regarding claims 8-9, Ibe et al. discloses the method of claim 1 (see previous).  Ibe et al. does not expressly teach additional elements or an aluminum alloy composition as claimed.  Martin et al. discloses additive manufacturing with aluminum alloy powders mixed with grain refining ceramic powders [abstract]; wherein said aluminum alloy powders can include 7075 aluminum as a good candidate for additive manufacturing with ceramic powders such that hot cracking that usually occurs can be prevented using this method [0050].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Ibe et al. by utilizing an aluminum alloy composition as disclosed by Martin et al. as said composition is a good candidate for additive manufacturing with a ceramic powder mixture.  The examiner notes that 7075 Al would be expected to include small amounts of Mg, which reasonably meets the instantly claimed limitation of additional elements.
Regarding claims 13-14 and 17, the examiner notes that the Mg included in the 7075 Al of Martin et al. meets the claimed limitation of a reducing element as expressly defined.
Regarding claims 15-16, Martin et al. does not expressly teach an Mg inclusion amount.  However, the examiner notes that the 7075 Al composition of Martin et al. is well known to include up to 2.5 weight percent Mg as would have been recognized by one of ordinary skill in the art of metallurgy, which overlaps with the instant claims.  See MPEP 2144.05(I).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al. (US 2018/0369909) in view of Powder bulk solids (2015, Turbula shaker mixer, herein referred to as PBS).
Regarding claim 11, Ibe et al. discloses the method of claim 1 (see previous).  Ibe et al. does not expressly teach mixing the powders with a 3D dynamic mixer as claimed.  PBS discloses that the Turbula shaker mixer is known to be used to provide a uniform mix of powders [p.4].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Ibe et al. by mixing the powders with a Turbula shaker mixer to obtain a uniform mix of powders as taught by PBS.  PBS further teaches that the Turbula shaker mixer utilizes 3D spiral motion for mixing, which the examiner considers to be 3D and dynamic.  Nonetheless, [p.10] expressly teaches that Turbula mixers are 3D dynamic mixers.
Regarding claim 12, Ibe et al. and PBS disclose the method of claim 11 (see previous).  Ibe et al. further teaches obtaining a specific surface area of the powders of at least 0.1 m2/g [0061-0062].  The examiner notes that the overlap between the disclosed specific surface area range of Ibe et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claim(s) 1-10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0024700) in view of either one of Ibe et al. (US 2018/0369909) or Fratello et al. (US 2017/0226362).
Regarding claims 1 and 10, Martin et al. discloses a method of additive manufacturing such as selective laser melting [0024]; wherein said method utilizes a powder mixture of aluminum or aluminum alloy powders and ceramic nanoparticles [abstract, 0057, 0147, 0202].  The examiner notes that the claimed steps of locally melting a powder layer and subsequent solidification would have naturally flowed from the disclosure of selectively laser melting as recognized by one of ordinary skill.  Martin et al. further teaches that the powder mixture specifically includes an aluminum alloy of at least 80 weight percent aluminum with Cu, Mg, and Zn or Si, which the examiner considers to meet the claimed limitation of first particles [0060-0065].  Martin et al. further teaches that the ceramic nanoparticles can include Zr in an amount of 0.01 to 10 percent [0075, 0086].  The examiner notes that the overlap between the disclosed ceramic amount of Martin et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Martin et al. further teaches Zr ceramics such oxides, nitrides, hydrides, borides, etc. of Zr; however, Martin et al. does not expressly teach that the Zr ceramic nanoparticles are yttria-stabilized zirconia as claimed.  The examiner submits that this feature would have been obvious in view of the prior art.  Ibe et al. discloses a method of additive manufacturing utilizing a powder mixture of a first, smaller ceramic powder and second, larger metal powder [abstract, 0027]; wherein said ceramic powder can include a variety of Zr ceramics such as oxides, borides, carbides, of Zr, etc. as well as yttria-stabilized Zr [0031-0034].  In other words, Ibe et al. discloses oxides, bordies, and carbides of Zr to be able to be substituted for yttria-stabilized zirconia in the scope of additive manufacturing powder feedstock (ie. art-recognized equivalents).  Thus, it would have been obvious to substitute yttria-stabilized zirconia for the other Zr ceramics of Martin et al. because it is obvious to substitute art-recognized equivalents for the same purpose.  See MPEP 2144.06.
Alternatively, Fratello et al. discloses that it is known to achieve hardening of metals and alloys through grain boundary pinning with the inclusion of ceramic nanoparticulates such as yttria-stabilized zirconia [abstract, 0030-0031].  Therefore, it would have been obvious to modify the method of Martin et al. by including yttria-stabilized zirconia as ceramic nanoparticle inclusions such that an effect of hardening can be achieved as taught by Fratello et al.
Regarding claims 2-4 and 6-7, the aforementioned prior art discloses the method of claim 1 (see previous).  Martin et al. further teaches that the ceramic nanoparticles can have a size of 1 to 5000 nm and the aluminum microparticles can have a size of 1 to 1000 microns [0146].  The examiner notes that these ranges overlap with the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner notes that the aforementioned ceramic nanoparticle amount further overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 8-9, the aforementioned prior art discloses the method of claim 1 (see previous).  Martin et al. further teaches that the aluminum alloy can contain Cu, Mg, and Zn or Si as stated above, and further teaches a specific 7075 Al composition [0050, 0061-0065].
Regarding claims 13-17, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Martin et al. teaches a specific 7075 Al composition, which would naturally be expected to include Mg as would have been recognized by one of ordinary skill.  Martin et al. does not expressly teach an Mg inclusion amount.  However, the examiner notes that the 7075 Al composition of Martin et al. is well known to include up to 2.5 weight percent Mg as would have been recognized by one of ordinary skill in the art of metallurgy, which overlaps with the instant claims.  See MPEP 2144.05(I).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0024700) and others as applied to claim 1 above, and further in view of Powder bulk solids (2015, Turbula shaker mixer, herein referred to as PBS).
Regarding claim 11, the aforementioned prior art discloses the method of claim 1 (see previous).  Martin et al. does not expressly teach mixing the powders with a 3D dynamic mixer as claimed.  PBS discloses that the Turbula shaker mixer is known to be used to provide a uniform mix of powders [p.4].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Martin et al. by mixing the powders with a Turbula shaker mixer to obtain a uniform mix of powders as taught by PBS.  PBS further teaches that the Turbula shaker mixer utilizes 3D spiral motion for mixing, which the examiner considers to be 3D and dynamic.  Nonetheless, [p.10] expressly teaches that Turbula mixers are 3D dynamic mixers.
Regarding claim 12, the aforementioned prior art discloses the method of claim 11 (see previous).  Ibe et al. further teaches that it is preferable for additive manufacturing powders to have a high specific surface area, such as above 0.1 m2/g [0061-0062].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing mixing to obtain a specific surface area value as taught by Ibe et al. because it is preferable for additive manufacturing powders to have high surface area as disclosed by Ibe et al.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734